Citation Nr: 0525229	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  99-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a skin disorder due 
to herbicide exposure.

3.  Entitlement to service connection for a respiratory 
disorder due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. W.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter for procedural and evidentiary 
considerations in April 2003, and that the action requested 
in its remand as to the issues of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a psychiatric disorder and entitlement to 
service connection for a respiratory disorder due to Agent 
Orange exposure has been accomplished to the extent possible.  
These issues are is now ready for further appellate review.

The issue of entitlement to service connection for a skin 
disorder due to herbicide exposure is addressed in the REMAND 
portion of the decision below and is REMANDED to the regional 
office (RO) via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a psychiatric disorder 
was denied by a March 1988 rating decision which was not 
appealed.

2.  The evidence submitted since the rating decision of March 
1988 pertinent to the claim for service connection for a 
psychiatric disorder is either cumulative or redundant, or 
does not bear directly and substantially on the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  A respiratory disorder is not related to active service.


CONCLUSIONS OF LAW

1.  The rating decision of March 1988, which denied the 
veteran's claim for service connection for a psychiatric 
disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004); 38 C.F.R. § 3.156 (2001); 
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1987).

2.  A respiratory disorder was not incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that these claims have been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this 
regard, the veteran was advised in the August 1994 and August 
1995 rating decisions that there was no medical evidence 
linking a current respiratory disability to service, and the 
August 1995 rating decision further advised the veteran that 
with respect to the claim for service connection for a 
psychiatric disability, the evidence submitted since the last 
final denial of March 1988 merely demonstrated further 
treatment for the veteran's schizophrenia that was considered 
cumulative in nature and not sufficient to reopen the claim.

Similarly, a January 1999 rating decision, April 1999 
statement of the case, and July 1999 supplemental statement 
of the case advised the veteran that additional evidence 
submitted in support of the claims continued to merely 
evidence further treatment for a psychiatric and respiratory 
disability and did not link such disability to service or to 
a period of one year after service.

Pursuant to a September 2000 Board remand, the RO sought and 
obtained additional Department of Veterans Affairs (VA) 
treatment records that were found to constitute treatment 
records that did not link psychiatric or respiratory 
disability to service.

In addition, following a second Board remand in April 2003, 
the veteran was furnished with a June 2003 letter that 
advised him of the evidence necessary to substantiate his 
claims, and the respective obligations of the VA and the 
veteran in obtaining such evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Finally, following the RO's receipt of the veteran's Social 
Security Administration (SSA) disability claims records and 
the result of VA internal medicine examination in April 2004, 
an October 2004 supplemental statement of the case notified 
the veteran that the SSA records consisted of treatment 
records reflecting treatment for schizophrenia and 
obstructive sleep apnea without nexus evidence, and that 
there therefore continued to be no basis to reopen the claim 
for service connection for a psychiatric disorder or grant 
service connection for a respiratory disorder.  The veteran 
was further advised that recent VA internal medicine 
examination revealed no respiratory disorder, and that the 
veteran's obstructive sleep apnea was related to his 
nonservice-connected congestive heart failure and not in-
service exposure to Agent Orange. 

Although the June 2003 VCAA notice letter clearly came after 
the rating action that denied the application to reopen the 
claim for service connection for a psychiatric disorder and 
the original claim for service connection for a respiratory 
disorder in August 1995, and did not specifically request 
that appellant provide any evidence in the veteran's 
possession that pertained to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for a psychiatric disorder.  Because 
the application to reopen was submitted prior to August 29, 
2001, in the absence of a finding that new and material 
evidence has been submitted, the Board finds that VA does not 
have a duty to assist the veteran in obtaining evidence in 
support of his claim.  38 C.F.R. § 3.159(c) (2004).  

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  While the RO did not seek K. P. 
records that may have assisted the veteran's claims, the 
veteran did not provide information that would have enabled 
the RO to obtain these records.  Consequently, the Board does 
not find that this matter must be remanded for additional 
efforts to obtain further information from the veteran in 
this regard.  Moreover, neither the veteran nor his 
representative has indicated any intention to provide 
additional evidence in response to the opinion of the April 
2004 VA examiner.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Psychiatric 
Disorder

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (November 
1994), the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

The record reflects that a March 1988 rating action denied 
service connection for a nervous disorder, to include 
schizophrenia, depression, and psychosis, and that the 
veteran did not file an appeal of that decision.  
Accordingly, the Board finds that the March 1988 rating 
decision became final when the veteran failed to perfect his 
appeal of that decision within the statutory time limit, and 
was the last final denial regarding the veteran's claim for 
service connection for a psychiatric disorder.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the Board 
finds that it is required to review all of the pertinent 
evidence received by the RO since March 1988.  

Based on the grounds stated for the denial in the March 1988 
rating decision, new and material evidence would consist of 
medical evidence showing a link between a current diagnosis 
of a psychiatric disorder and incurrence in service or, in 
the case of psychoses, within a one year period following 
service.  In this regard, additional evidence received since 
the March 1988 rating decision includes various VA 
examination and treatment records, hearing testimony from 
July 1999, service personnel records, and SSA records.  In 
summary, this evidence does reflect multiple diagnoses of 
schizophrenia and other psychiatric disability over the 
years.  

However, the Board cannot conclude that such evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, the evidence received since the March 1988 
rating decision is not relevant or in any way probative as to 
whether there is any link between any current diagnosis of a 
psychiatric disorder and service, or, in the case of 
psychoses, to a period of one year following service.

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between current psychiatric disability 
and service, not simply the existence of continuing 
complaints and treatment for a psychiatric disorder, lay 
witness observations of changes in the veteran, or 
speculation as to such a connection, and the evidence 
received since the March 1988 rating decision still does not 
adequately address this fundamental question as to this 
claim.  The veteran's statements and testimony and those of 
his brother are also found to constitute contentions that 
were essentially made and considered at the time of the March 
1988 rating decision, and are therefore cumulative in nature.  
As laypersons, their statements as to the existence of 
current psychiatric disability associated with service or a 
period of one year after service are also of little or no 
weight because lay evidence is not competent evidence with 
regard to medical matters, including diagnoses of diseases, 
relationships between one disease and another or between 
symptoms and diseases, or the time of onset of a particular 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for a psychiatric 
disorder is not probative of the essential issue in this case 
and thus is not material.  It is also not material because it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2001).


II.  Entitlement to Service Connection for a Respiratory 
Disorder

Background

Pre-induction examination in September 1967 noted a reported 
history of dyspnea, but service medical records do not 
reflect any relevant complaints or treatment of any 
respiratory disability.

VA treatment records for the period of February 1982 to 
September 1991 reflect that in March 1985, chest X-rays 
revealed negative findings.  In April 1990, the veteran was 
admitted with complaints that included a one-month history of 
increasing dyspnea and other symptoms, and the veteran's 
hospital discharge diagnosis was congestive heart failure 
(CHF) and hypertension.  Pulmonary function evaluation in 
September 1991 revealed mild restrictive deficit consistent 
with obesity but no evidence of obstruction.  

VA respiratory examination in May 1994 revealed that the 
veteran reported respiratory difficulty for the previous 15 
to 20 years.  He did not recall the nature of the onset, but 
noted that his problems occurred particularly at night.  It 
was also noted that the veteran had been seen at K. P. some 
years earlier, at which time he was told he had bronchitis 
and was given medication for a short period of time.  There 
had been little change in his symptoms over the years, with 
chest aches and dyspnea with hot, smoggy weather, and dyspnea 
on exertion.  The diagnosis included possible chronic lung 
disease.  May 1994 pulmonary function studies were 
interpreted to reveal normal spirometric values with the 
exception of certain values obtained after bronchodilator 
therapy that were believed to reflect possible sub-optimal 
patient effort and/or adverse reaction to the therapy.

VA records for the period of September 1996 to November 1998 
indicate that between September 1996 and March 1998, 
assessments included cigarette smoking.  

Private internal medicine evaluation in September 1998 
revealed that the veteran denied any complaints of nocturnal 
dyspnea or dyspnea on exertion, and examination of the lungs 
was found to be within normal limits.

At his personal hearing in July 1999, the veteran testified 
that he had experienced dyspnea ever since the service 
(transcript (T.) at p. 11).  He denied having any problem 
like this before he went into the service, claimed he was 
treated for this problem in Vietnam, and first obtained 
treatment after service in the early 1970's at K. P. (T. at 
p. 12).  

VA treatment records for the period of March to November 2000 
reflect that in March 2000, it was recommended that the 
veteran be evaluated for sleep apnea and hypoxia as causes of 
tachycardia.  In November 2000, it was noted that the 
veteran's assessment included obesity and heart disease with 
snoring that may represent a significant sleep obstruction.  
Partial nasal congestion was also noted at this time, but 
computed tomography (CT) scan of the paranasal sinuses 
revealed negative findings.  In January 2001, the veteran 
complained of dyspnea for the previous two months that 
occurred mostly in the morning with sudden physical exertion.  
In February 2001, the veteran indicated that he continued to 
experience dyspnea with physical exertion.  Dyspnea was noted 
to have worsened in May and July 2001.  

VA internal medicine examination in April 2004 revealed that 
the veteran complained of a respiratory disorder for the 
previous 30 years.  The veteran also reported a history of 
obstructive sleep apnea for the previous 36 years.  The 
examiner noted that with respect to the veteran's claim for 
service connection for a respiratory condition as secondary 
to Agent Orange exposure, there was no pathology on which to 
render a diagnosis.  There was a diagnosis of obstructive 
sleep apnea.  The examiner commented that the veteran had a 
constellation of symptoms of fatigue, respiratory difficulty, 
and dyspnea on exertion since 1990, which had been 
progressively worsening.  He further commented that the 
etiology of his symptoms had been determined to be due to CHF 
due to left ventricular diastolic dysfunction, which had been 
documented by echocardiogram.  In addition, the examiner 
noted that there was evidence of coronary heart disease 
(CAD).  It was also noted that the veteran had obstructive 
sleep apnea that contributed to his fatigue, sleepiness, and 
snoring at night.  Therefore, the examiner concluded that the 
constellation of the veteran's respiratory symptoms was 
caused by his CHF, secondary to left ventricular diastolic 
dysfunction and CAD, and was not caused by exposure to Agent 
Orange.  

In an addendum report, the September 2004 VA examiner opined 
that a mild restriction noted on pulmonary function testing 
was unlikely related to Agent Orange exposure.  The examiner 
explained that Agent Orange was more likely involved with an 
obstructive defect rather than a restrictive defect, and that 
the mild restriction was likely due to chest wall adiposity 
secondary to obesity.  Therefore, as previously stated, based 
on a review of the medical records, function studies, and his 
examination of the veteran, the examiner indicated that there 
was no pathology to render a diagnosis for the claim of 
respiratory condition secondary to Agent Orange exposure.  
The examiner further stated that the finding of obstructive 
sleep apnea was unlikely related to Agent Orange exposure, 
noting that obstructive sleep apnea was an anatomical 
abnormality of the upper airways and had nothing to do with 
chemical exposure.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (2004).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (2004).  In addition, presumptive service connection 
is now warranted for prostate cancer that manifests itself to 
a degree of 10 percent at any time after exposure.

The Board has carefully reviewed the evidence with respect to 
this claim and first recognizes that while the veteran has 
consistently complained of respiratory difficulty over the 
years such as dyspnea on exertion, recent examination results 
have not been shown to reveal current respiratory disability, 
and the mild restrictive defect that has been shown has been 
related to the veteran's obesity.  Thus, the veteran's claim 
is arguably subject to denial on the basis that he has not 
demonstrated the existence of a current disability for which 
service connection may be granted.  The Board further notes 
that to constitute a disability, there must be evidence of 
the actual current existence of "disability," not the 
transitory showing of "disability" at some intermediate 
point between disease and injury in service and the current 
adjudication.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

In addition, the Board would point out that even assuming the 
current existence of mild restrictive defect and/or 
obstructive sleep apnea, these disorders are not disabilities 
that are entitled to presumptive service connection based on 
such exposure.  38 C.F.R. §§ 3.307, 3.309 (2004). 

Moreover, as has been clearly made plain to the veteran and 
his representative on multiple occasions over the history of 
this claim, in order to prevail on his claim, there must also 
be evidence of relevant symptoms or findings in service, and 
medical evidence linking the veteran's mild restrictive lung 
defect and/or obstructive sleep apnea to service, and the 
record does not reflect evidence as to either element.  

In fact, after a review of the record and an examination of 
the veteran, the April 2004 VA examiner squarely concluded 
that the veteran's respiratory complaints were caused by 
nonservice-connected CHF, secondary to left ventricular 
diastolic dysfunction and CAD, and that his mild restrictive 
defect was likely caused by his obesity.  The examiner 
further concluded that the obstructive sleep apnea was 
unlikely related to Agent Orange exposure, noting that this 
was an anatomical abnormality of the upper airways and had 
nothing to do with chemical exposure.

The veteran had the opportunity to provide an expert opinion 
to attack the April 2004 VA examiner's opinion or provide 
further information to assist in obtaining records from K. P. 
allegedly relating to relevant treatment the veteran received 
in the early 1970's, but apparently chose not to do so.  

It should also be noted that the statements of the veteran, 
his brother, and representative that seek to link respiratory 
disability to service are of minimal weight, as the opinions 
of laypersons as to issues of medical causation are of little 
or no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between any current respiratory disorder and 
service, either based on exposure to Agent Orange or 
otherwise, and that service connection for a respiratory 
disorder is therefore not warranted.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a 
psychiatric disorder is denied.

The claim for service connection for a respiratory disorder 
due to herbicide exposure is denied.


REMAND

With respect to the remaining issue of entitlement to service 
connection for a skin disorder due to herbicide exposure, the 
Board notes that the veteran has testified to continuing skin 
problems associated with his feet since service, which 
included rash and thickness of the nails, and that this 
subsequently included the groin area and the back of the 
hands (T. at pp. 7-11).  The record also reflects in-service 
diagnoses of mycotic disease of a left finger nail and 
bilateral hypertrophied toe nails and onychogryphosis in 
February 1968, post-service treatment for tinea pedis during 
the period of April to July 1985, and May 1994 VA examination 
diagnoses of tinea pedis, skin tags in the axillary region, 
and history of skin "rashes" in the axillae and popliteal 
areas.  

In addition, while the May 1994 VA skin diseases examiner 
went on to opine that he did not believe that the veteran's 
skin complaints were related to alleged Agent Orange 
exposure, he did not address whether he believed that any 
current skin disability was otherwise related to the 
veteran's active service.

Therefore, the Board has reconsidered its previous position 
as to the development of this issue, and finds that the 
veteran should be afforded a new VA skin diseases examination 
to determine whether it is at least as likely as not that any 
current skin disorder is directly related to active service.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
skin disorder.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current skin disorder is 
directly related to the veteran's period 
of active service.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for a skin disorder should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


